        Case 2:07-cr-00153-GEKP Document 36 Filed 12/10/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                                  CRIMINAL ACTION

              v.

TROY DAMIANO                                              No. 07-153


                              "-         ORDER

       AND NOW, t h i s £ day of December, 2020, upon consideration of Defendant's

Second Motion for Early Termination of Supervised Release (Doc. No. 26), the Government's

Response in Opposition to the Second Motion (Doc. No. 30), Defendant's Reply to the

Government (Doc. No. 32), the Government's Surreply in Opposition (Doc. No. 33), the relevant

sentencing factors of 18 U.S.C. § 3553(a), Defendant's Motion for an "Uncontested Order" (Doc.

No. 28), and the Government's Response in Opposition to the Motion for an "Uncontested Order"

(Doc. No. 31), it is ORDERED that Defendant's Second Motion for Early Termination of

Supervised Release (Doc. No. 26) and Defendant's Motion for an "Uncontested Order" (Doc. No.

28) are DENIED for the reasons set forth in the accompanying Memorandum.




                                                  UNITED STATES DISTRICT JUDGE




                                              1
